DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1, 5-6, and 8-10 have been amended.  Claims 2, 4, and 7 are cancelled.  Claims 1, 3, 5-6, and 8-10 are pending, and are under examination on the merits.

Priority
This application is the national stage entry of International Application No. PCT/CN2021/085,652, filed on April 6, 2021, which is based upon and claims priority to Chinese Patent Application No. 202010518416.8 filed on June 9, 2020.

Information Disclosure Statements
	Applicants’ Information Disclosure Statement, filed on 11/03/2021, has been considered.  Please refer to Applicant’s copy of the PTO-1449 submitted herewith.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
  
Specifically, claim 6 depends on claim 1 and further defines the dextrin is obtained by mixing a flour with water to obtain a mixed slurry and aging the mixed slurry.  However, the same limitation of preparing the dextrin in claim 6 is disclosed in step “S2” of claim 1.     Therefore, claim 6 fails to further limit claim 1.  

Reasons for Allowance
	Applicant’s claims 1, 3, 5, and 8-10 are novel and non-obvious over the closest prior art US2016/0136616 (“the `616 publication”) to Yoshimura et al.).

	Applicants’ claim 1 is drawn to a wall-flow honeycomb catalyst for dust removal and low- temperature denitrification of flue gas, formed by subjecting a slurry to molding and high- temperature sintering; wherein the slurry comprises the following raw materials in parts by weight: calcined titanium dioxide: 30 to 60 parts; crude titanium dioxide: 30 to 50 parts; boehmite: 3 to 5 parts; fused silica powder: 2 to 4 parts; binder: 0.5 to 2 parts; lubricant: 0.5 to 2 parts; vanadium-molybdenum composite oxide: 5 to 10 parts; and water: 150 to 200 parts; and
the vanadium-molybdenum composite oxide is obtained by dissolving ammonium metavanadate and ammonium molybdate in an oxalic acid solution and spray-drying a resulting solution; the calcined titanium dioxide has an average particle size of 2.5 μm to 3.5 μm and a specific surface area (SSA) of 250 m2/g to 350 m2/g; and the crude titanium dioxide has an average particle size of 4.5 μm to 5.5 μm and an SSA of 130 m2/g to 150 m2/g; the binder is dextrin;  a preparation process of the catalyst comprises the following steps: S1: mixing and stirring the calcined titanium dioxide, the crude titanium dioxide, the boehmite, the fused silica powder, the lubricant, the vanadium-molybdenum composite oxide, and the water to obtain a mixture; S2: mixing a flour with water to form a mixed slurry and aging the mixed slurry to obtain the dextrin;             S3: mixing and stirring the mixture obtained in S1 and the dextrin obtained in S2 to obtain a slurry; S4: compounding and sieving the slurry; S5: subjecting the slurry treated in S4 to extrusion-molding with a honeycomb die to form a honeycomb ceramic green body; and drying, perforating, and plugging the honeycomb ceramic green body; and S6: conducting high-temperature sintering to obtain the catalyst.

The closest prior art is the `616 publication, which discloses a honeycomb catalyst that includes titanium oxide, vanadium oxide, and tungsten oxide, and exhibits sufficient NOx conversion ability although it contains a small amount of vanadium oxide. The `616 publication is different from the instantly allowed claims because the instantly claimed catalyst must contain a vanadium-molybdenum composite oxide obtained by dissolving ammonium metavanadate and ammonium molybdate in an oxalic acid solution and spray-drying a resulting solution, while the `616 publication teaches a honeycomb catalyst that includes titanium oxide, vanadium oxide, and tungsten oxide.  In addition, the `616 publication fails to teach and/or suggest the other limitations of Applicant’s claim 1. Furthermore, Applicant’s specification discloses the claimed catalysts have much better dust removal capability and denitrification activity than the catalysts of the comparative Examples 1-3.  Therefore, Applicant’s claims are patentably distinct from the purification process of the `616 publication. 


Conclusions
Claim 6 is rejected.
Claims 1, 3, 5, and 8-10 are allowed.


Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731